DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) and the species that is SEQ ID NO: 1 in the reply filed on 12/02/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.
Claims 1-7 are examined herein.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For example, see page 23 of the specification under “Example 2: DNA aptamer analysis”  and page 32, where nucleotide sequences of “Forward primer” and “Reverse primer” are disclosed without SEQ ID Nos.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figure 1
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

The specification and drawings are objected to because of the sequence compliance issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0011416 (hereafter “Lei”).
Lei teaches a nucleic acid structure which meets all of the structural limitations of the claims.  Specifically, Lei teaches a nucleic acid structure which is encompassed by SEQ ID NO: 44; that is, a nucleotide sequence that is 40 nucleotides in length with the 9 defined nucleotides  in the required position (see sequence alignment below).  Since the sequence taught by Lei meets all of the structural requirements of the claims, it would necessarily have the same functional characteristics as well, regardless of whether or not the prior art recognized said functional characteristics.  Therefore, the instant claims are anticipated by Lei.
SEQUENCE ALIGNMENT

; Publication No. US20150011416A1
; GENERAL INFORMATION
;  APPLICANT: PRIMERADX INC.

;  FILE REFERENCE: 046264-072554-PCT
;  CURRENT APPLICATION NUMBER: US/14/379,615
;  CURRENT FILING DATE: 2014-08-19
;  PRIOR APPLICATION NUMBER: 61/671,314
;  PRIOR FILING DATE: 2012-07-13
;  PRIOR APPLICATION NUMBER: 61/671,315
;  PRIOR FILING DATE: 2012-07-13
;  PRIOR APPLICATION NUMBER: 61/602,244
;  PRIOR FILING DATE: 2012-02-23
;  PRIOR APPLICATION NUMBER: 61/602,246
;  PRIOR FILING DATE: 2012-02-23
;  NUMBER OF SEQ ID NOS: 93981
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4092
;  LENGTH: 40
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-14-379-615-4092

  Query Match             100.0%;  Score 9;  DB 55;  Length 40;
  
  Matches    9;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          4 GGACGNNNNNNNGTCC 19
              |||||       ||||
Db          4 GGACGGATAGTGGTCC 19


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0346912 (hereafter “Hirao”). 
Hirao teaches several aptamer nucleotide sequences which meet all of the structural limitations of the instant claims; for example, see Figure 17 where a stem loop comprising the nucleotides GCC---GGC (i.e., 100% GC ratio) which base pair to form a stem separated by a loop of 3 nucleotides and the number of nucleotides to the 5’ end of the stem-loop structure (i.e., [(N)p]) and are less than the number of nucleotides to the 3’ end of the stem-loop structure (i.e., [(N)q]) and the number of nucleotides for each region is in the range of 1 to 50.  Hirao describes Figure 17 as, “[A] diagram showing the sequence and secondary structure of each aptamer for vWF A1 domain prepared in Examples. The site at which hairpin in the original ARC 1172(wt) 

Allowable Subject Matter
	It is noted that a search of SEQ ID NO: 1 was performed and no prior art was identified.  Therefore, limiting the claims to the sequence of SEQ ID NO: 1 would place the claims in allowable form.  It is also noted that SEQ ID NO: 1 and SEQ ID NO: 44 are the only sequences which have been fully searched at this time, since prior art was identified when a search of SEQ ID NO: 44 was performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635